Title: To James Madison from Daniel C. Verplanck, 25 February 1809
From: Verplanck, Daniel C.
To: Madison, James



Sir.
Washington Febry. 25th. 1809.

I take the liberty of submitting to your consideration the enclosed letter.  It is from a young Gentleman of the City of New York, of regular mercantile education, of genteel manners, good character, & most respectable connexions.  Should any prior arrangement prevent you from complying with his wishes, as they relate to an appointment in your family, I must beg leave to recommend him to you as a person well qualified to execute the duties of a Consul or Commercial Agent.  With great respect I remain Sir Your humble Sert.

Daniel C. Verplanck

